


Exhibit 10.3

Quantum Corporation
1650 Technology Drive
Suite 700
San Jose, CA 95110-1382

[408] 944-4000

www.quantum.com

August 7, 2013

Mr. Louis DiNardo
[ Address ]

Dear Lou:

We are very pleased to offer you the opportunity to serve on the Board of
Directors of Quantum Corporation.

As a Member of the Board of Directors, and under the current Board compensation
program, your Board retainer will be $50,000 per annum, all of which will be
paid in cash. Additionally, as the Chair of the Corporate Governance and
Nominating Committee of the Board, you will receive a cash retainer of $15,000
per annum. The retainers are generally paid in quarterly installments. Quantum
will also reimburse you for any travel or incidental expenses associated with
performing your duties as a Board member.

We will recommend to the Leadership and Compensation Committee that restricted
stock units (RSUs) with a total value of $125,000 be awarded to you. However,
under the current Board compensation program, the maximum number of RSUs that
may be awarded as an initial award to a new Board member is limited to 75,000
RSUs. The actual number of RSUs to be awarded will be determined at the time of
award based on the company’s closing stock price on the date of the Leadership
and Compensation Committee’s approval, which occurs on the first business day of
every month. As the first day of September, 2013 falls on a Sunday, the number
of RSUs to be awarded to you will be determined using the closing stock price on
the immediately preceding trading date, or August 30, 2013. These RSUs will vest
over two (2) years with 50% of the RSUs vesting after one (1) year and the
remaining 50% vesting in quarterly installments over the second year. Once the
RSUs have been approved, you will receive documentation from E*Trade, Quantum’s
Stock Administrator, within two (2) months from your start date. If you remain a
Board member, you will receive an annual stock grant thereafter. Details of the
ongoing annual stock program will be forthcoming and are subject to change.
Lastly, we are pleased to offer you the opportunity to participate in Quantum’s
Deferred Compensation Program, details of which are enclosed in this packet.

To confirm your acceptance of our offer, please sign one copy of this letter,
complete the enclosed documents, and return them in the enclosed envelope.
Please note that your membership on the Board becomes effective as of August 7,
2013, as the Board of Directors’ have already approved your appointment.

--------------------------------------------------------------------------------




Louis DiNardo
August 7, 2013
Page 2 of 2

Lou, we are very enthusiastic about you joining our Board of Directors. If you
have any questions, please do not hesitate to contact me. Again, it is a
pleasure to welcome you to Quantum Corporation.

Sincerely,

/Shawn Hall/

Shawn Hall
SVP, General Counsel & Secretary
Quantum Corporation
(408) 944-4460

I understand and accept the terms of this agreement and agree to comply with all
Quantum and Board policies and procedures, including those described in
Quantum’s Business Conduct and Ethic’s Policy, Section 16 Policy, Insider
Trading Policy, and Corporate Governance Principles.

      Signed:            /Louis DiNardo/ Date:            August 7, 2013  
          Louis DiNardo

  Start Date:           August 7, 2013

 


Enclosures:        Return Envelope        Deferred Compensation Program overview
and forms        Director Change in Control Agreement        Director
Indemnification Agreement        The High Road: Quantum’s Business Conduct &
Ethics Policy        Section 16 Policy Documentation        Insider Trading
Policy        Corporate Governance Principles   


cc:       Compensation   Legal


2

--------------------------------------------------------------------------------